      Case 3:17-cv-04738-WHO Document 290 Filed 08/02/19 Page 1 of 2



 1 RIMON, P.C.
   Karineh Khachatourian (SBN 202634)
 2 karinehk@rimonlaw.com
   David T. Xue (SBN 256668)
 3 david.xue@rimonlaw.com
   Nikolaus A. Woloszczuk (SBN 286633)
 4 nikolaus.woloszczuk@rimonlaw.com
   2479 E. Bayshore Road, Suite 210
 5 Palo Alto, California 94303
   Telephone: 650.461.4433
 6 Facsimile: 650.461.4433

 7 Attorneys for Defendant,
   GOPRO, INC.
 8
                               UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                  SAN FRANCISCO DIVISION
11

12
     CONTOUR IP HOLDING, LLC,                     Case No. 17-cv-04738-WHO
13
                 Plaintiff,                       GOPRO’S RESPONSE TO NOTICE OF
14                                                PATENT TRIAL AND APPEAL BOARD
           v.                                     DECISIONS
15
     GOPRO, INC.,                                 The Hon. William H. Orrick
16
                 Defendant.
17

18

19

20

21

22

23

24

25

26

27

28


                    GOPRO’S RESPONSE TO CIPH’S NOTICE; CASE NO. 17-CV-04738-WHO
      Case 3:17-cv-04738-WHO Document 290 Filed 08/02/19 Page 2 of 2



 1         In response to CIPH’s notice of PTAB decisions, GoPro is currently weighing its post-

 2 decision options with the PTAB and the Federal Circuit. The deadline to file a motion for

 3 rehearing or a request for Presidential Opinion Panel with the PTAB is August 30, 2019. GoPro

 4 will notify the Court should it proceed with any applicable post-decision options.

 5

 6                                                 Respectfully Submitted,

 7 Dated: August 2, 2019                           RIMON, P.C.

 8

 9
                                               By: /s/Karineh Khachatourian
10                                                Karineh Khachatourian

11
                                                   Attorney for Defendant,
12
                                                   GOPRO, INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
                      GOPRO’S RESPONSE TO CIPH’S NOTICE; CASE NO. 17-CV-04738-WHO
